              Case 1:20-cv-03106-TJK Document 24 Filed 08/02/21 Page 1 of 4




                                IN THE UNITED STATES COURT
                               FOR THE DISTRICT OF COLUMBIA

GREATER APPALACHIAN LLAMA AND                   )
ALPACA ASSOCIATION, et al.,                     )
                                                )
                 Plaintiffs,                    )
                                                )      No. 1:20-cv-3106-TJK
        v.                                      )
                                                )
AURELIA SKIPWITH, et al.,                       )
                                                )
                 Defendants.                    )
____________________________________)

              SECOND CONSENT MOTION TO AMEND SCHEDULING ORDER

        The Plaintiffs, Greater Appalachian Llama and Alpaca Association, et al., by counsel,

hereby move the Court to amend the current Scheduling Order entered on May 4, 2021, and state

the following in support. This is the second requested amendment to the Scheduling Order.

        Defendants Aurelia Skipwith, et al., by counsel, have consented to the proposed revised

schedule as set forth herein.

        For the past 30 days, the parties have been engaged in discussions to seek a mutually

agreed resolution of this matter. The parties had hoped to conclude those discussions by July 30,

2021. Due to a variety of factors, however, the parties were unable to reach a resolution by that

date. Discussions are continuing and the parties still hope to be able to resolve this matter.

Accordingly, the parties request an extension of the current schedule in order to focus on

discussions to resolve the matter without incurring additional expenditure of resources on

upcoming litigation tasks.

        Therefore, the following amended schedule is requested:

Deadline for Plaintiffs to confer with              August 31, 2021
Defendants about contents of Administrative
Record




124896642.1
              Case 1:20-cv-03106-TJK Document 24 Filed 08/02/21 Page 2 of 4




If the parties are unable to agree to the contents       September 30, 2021
of the Administrative Record, Plaintiffs file
motion to complete and/or supplement the
Administrative Record
Defendants file response to Plaintiffs motion to         October 14, 2021
complete and/or supplement the
Administrative Record
Plaintiffs file their reply in support of motion         October 21, 2021
to complete and/or supplement the
Administrative Record
The parties file a proposed merits briefing              To be determined
schedule within 10 days of the Court’s ruling
on Plaintiffs’ motion to complete and /or
supplement the Administrative Record
If Plaintiffs do not challenge the contents of           September 30, 2021
the Administrative Record, Plaintiffs’ motion
for summary judgment is due
Defendants response and cross-motion for                 November 1, 2021
summary judgment is due
Plaintiffs reply in support of its motion and            November 15, 2021
response to Defendants cross-motion is due
Defendants reply in support of its cross-motion          November 29, 2021
is due

Dated: August 2, 2021                                      Respectfully submitted,

                                                           /s/ Robert P. Fletcher
                                                           Robert P. Fletcher (#375543)
                                                           Fox Rothschild LLP
                                                           2020 K Street, N.W., Suite 500
                                                           Washington, DC 20006
                                                           (202) 461-3100 (telephone)
                                                           (202) 461-3102 (facsimile)
                                                           E-mail: rfletcher@foxrothschild.com


                                                           Nancy E. Halpern (Pro Hac Vice)
                                                           NJ State Bar No. 041441-2010
                                                           Fox Rothschild LLP
                                                           Princeton Pike Corporate Center
                                                           997 Lenox Drive
                                                           Lawrenceville, NJ 08648
                                                           (609) 844-7404 (telephone)
                                                           (609) 896-1469 (facsimile)
                                                           E-mail: nhalpern@foxrothschild.com




                                                     2
124896642.1
              Case 1:20-cv-03106-TJK Document 24 Filed 08/02/21 Page 3 of 4




                                                Patrick M. Kane
                                                N.C. Bar No. 36861
                                                Fox Rothschild LLP
                                                230 N. Elm Street, Suite 1200
                                                P.O. Box 21927 (27420)
                                                Greensboro, NC 27401
                                                (336) 378-5200 (telephone)
                                                (336) 378-5400 (facsimile)
                                                E-mail: pkane@foxrothschild.com

                                                Counsel for Plaintiffs




                                            3
124896642.1
              Case 1:20-cv-03106-TJK Document 24 Filed 08/02/21 Page 4 of 4




                                CERTIFICATE OF SERVICE

         I hereby certify that the Second Consent Motion to Amend Scheduling Order and the

proposed Order were filed through CM/ECF system and will be sent electronically to the

registered participants as identified on the Notice of Electronic Filing (NEF) on August 2, 2021.


                                                            /s/ Robert P. Fletcher
                                                            Robert P. Fletcher




                                                4
124896642.1
